UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2010 WINDGEN ENERGY, INC. (Exact name of registrant as specified in its charter) Utah 0-12968 87-0397815 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 14550 N. Frank Lloyd Wright Blvd., Suite 100 Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) (480) 991-9500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Effective December 17, 2010, WindGen Energy, Inc. (the “Company”) appointed Action Stock Transfer Corporation (“ASTC”) as its stock transfer agent.As a result, all future inquiries and transfer requests relating to the Company’s outstanding securities should be directed to ASTC as follows: Action Stock Transfer Corporation 7069 S. Highland Drive, Suite 300 Salt Lake City, UT 84121 Telephone: (801) 274-1088 Fax: (801) 274-1099 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the Registranthas duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 20, 2010 WINDGEN ENERGY, INC. By: /s/ Ronald Conquest Ronald Conquest Chairman and Chief Executive Officer 2
